Citation Nr: 9900873	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  97-28 301	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for herniated nucleus 
pulposus (HNP) at L4-L5, posterior to the left, with 
arthralgia to the left lower extremity and right hip, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The appellant has been serving in the United States Army 
Reserve since August 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The Board notes that the appellant, in a May 1997 VA Form 21-
4138 (Statement in Support of Claim) and an August 1997 VA 
Form 9 (Appeal to Board of Veterans Appeals), appears to 
have raised a claim of entitlement to service connection for 
a cervical spine disorder.  That issue is referred to the RO 
for appropriate action. 


REMAND

The appellant asserts that the evaluation currently assigned 
for her back disability should be increased to at least 60 
percent to reflect more accurately the severity of her back 
symptomatology.  A review of the record by the Board reveals 
that additional evidentiary development is needed before the 
Board can decide the appellants claim.

The appellant sustained a back injury, specifically, a 
herniation at L4-5 posterior, left lateral, in August 1995.  
From August 1995 to December 1995, she regularly sought 
treatment for symptomatology related to that injury.  A 
December 1995 prescription form signed by the Chief of 
Neurological Services at Wright-Patterson Medical Center 
indicates that the appellants back disorder had precluded 
her from working since September 1995, and would continue to 
hinder her ability to do so for at least three months, 
through approximately March 1996.

In July 1996, the appellant underwent a VA examination, 
during which the examiner noted severe pain, weakness, 
positive straight leg raising and limitation of motion, and 
diagnosed chronic progressive lumbosacral arthralgias, HNP, 
and progressive arthralgias with radicular complaints to the 
left lower extremity and hip.  

An October 1996 prescription form from an orthopedic clinic 
at Ireland Army Hospital indicates that the appellant was 
undergoing a Medical Board disability determination, and was 
advised to refrain from working for three to four months, 
through approximately February 1997.  In March 1997, the same 
physician who signed the prescription noted that the 
determination on the appellants back and neck was still 
pending, that the appellants condition had remained 
unchanged, and that she was still unable to work.  

The appellant has not undergone a VA examination since she 
submitted medical opinions disclosing that her lumbar spine 
disability (in one case, in conjunction with her nonservice-
connected neck problems) precludes her, at least temporarily, 
from working, and is progressive.  Therefore, the Board 
believes that a more recent VA examination is needed to 
evaluate the current level of impairment caused solely by the 
appellants lumbar spine disability.  In addition, the 
medical opinions submitted raise the question of whether an 
extraschedular evaluation is warranted in this case.  That 
question should be addressed by the RO when readjudicating 
the claim.  

In addition, the appellants representative has asserted that 
an increased evaluation for the appellants lumbar spine 
disability is warranted under 38 C.F.R. §§ 4.40, 4.45 (1998) 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the July 1996 report of VA examination includes findings 
of pain on motion, but does not adequately portray the 
functional loss caused by that pain.  Therefore, on 
reexamination, the examiner should discuss with specificity 
the effects of any pain shown to be caused by the appellants 
lumbar spine disability.

Finally, the Board is unclear whether all medical records of 
the appellants lumbar spine treatment have been obtained and 
associated with the claims file.  For instance, the findings 
on which the physicians relied in determining that the 
appellant was unable to work do not appear to be of record.  
Moreover, the latest clinical record available is dated 
February 1997.  As the Board cannot make a determination in 
this case without knowing the current level of impairment 
caused by the appellants disability, the RO should endeavor 
to secure all outstanding, pertinent records of the 
appellants lumbar spine treatment.

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The RO should contact the appellant 
for the names and addresses of all 
medical providers who have treated her 
lumbar spine disability since August 
1995.  After obtaining the necessary 
authorization, the RO should secure and 
associate with the claims file all 
pertinent medical records not previously 
obtained.

2.  The RO should afford the appellant a 
VA examination for the purpose of 
determining the nature and severity of 
her service-connected lumbar spine 
disability.  Prior to the examination, 
the RO should furnish the examiner with 
the appellants claims file, and a copy 
of this REMAND, for review.  Following a 
thorough evaluation, during which all 
indicated studies and tests are 
conducted, the examiner should: list all 
objective findings related solely to the 
appellants lumbar spine disability; 
indicate the level of impairment caused 
by that disability in terms of the 
nomenclature of the rating schedule; and 
specify whether the appellant has 
functional loss or weakness of the lumbar 
spine due to an objective demonstration 
of pain upon movement, weakened movement, 
excess fatigability, or incoordination, 
and whether pain could significantly 
limit her functional ability during 
flare-ups or with repeated use of the 
affected joints over a period of time. 
The examiner should include detailed 
rationale for all opinions expressed.

3.  The RO should review the examination 
report to determine whether it complies 
with the previous instruction.  If the 
report is inadequate, it should be 
returned to the examiner for completion.

4.  Thereafter, the RO should 
readjudicate the appellants claim based 
on the additional evidence received.  In 
evaluating the severity of the 
appellants lumbar spine disability, the 
RO should consider all applicable 
diagnostic codes and 38 C.F.R. §§ 4.40, 
4.45, 4.59.  In addition, the RO should 
determine whether a referral for 
extraschedular evaluation is warranted.  
If the benefit sought is denied, the 
appellant and her representative should 
be furnished a Supplemental Statement of 
the Case, and afforded an opportunity to 
respond thereto before the case is 
returned to the Board for further 
appellate review.  

The purpose of this REMAND is to obtain additional medical 
records and an updated report of VA examination.  The 
appellant is hereby notified that a failure to appear at the 
scheduled examination may result in a denial of her claim.  
By this REMAND, the Board intimates no opinion, favorable or 
unfavorable, as to the merits of the claim.  The appellant is 
free to submit any additional evidence she wishes to have 
considered in connection with his appeal; however, she is not 
required to act until further notified.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1998), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
